NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JOSE CIRILO IZAQUIRRE PEREZ,                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-1319
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 29, 2018.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Howard L. Dimmig, II, Public Defender, and
J. Rafael Rodriguez, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and KELLY and MORRIS, JJ., Concur.